DETAILED ACTION
Response to Amendment
The following is in reply to the applicants’ submission (e.g. amendment, remarks, etc.) filed on November 6, 2020.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The objections to the specification in the last office action have been withdrawn in light of the amendment to the specification.

Election/Restrictions
Claim 7 remains as being withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 20, 2020.

Response to Arguments
Applicants’ arguments filed as part of the submission [see pages 7 and 8], with respect to Claims 1 through 6, 8 and 9 have been fully considered, but are now moot because the new ground of rejections set forth below does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
Claims 1 through 4, 6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Publication JP 7-19975 (hereinafter “JP’975”)1 in view of the teachings of U.S. Publication 2014/0191221 to Benwadih et al (hereinafter “Benwadih”) and U.S. Patent 5,720,099 to Parker et al (hereinafter “Parker”).
Claim 1:  JP’975 discloses a method of manufacturing a shear and normal force sensor (e.g. 10, in Fig. 1), comprising:
fabricating raised and sunken insulating members (e.g. from 32 and 12) having a plurality of bent parts of bent shapes (in Figs. 4(1) to 4(7));
forming an electrode [ground] pattern (30) on one surface of a piezoelectric element (18, in Fig. 4(6)); and
embedding the piezoelectric element between the raised and sunken members (e.g. Fig. 4(7));
wherein the fabricating includes fabricating a sunken member [portions of 12 in-between 14, Fig. 4(3), ¶ [0022]) of the sunken members to have at least one recess shaped to fit a raised shape of a raised member [portions of 32 that project down in-between 14, Fig. 4(7)] of the raised members.
Claim 2:  JP’975 further discloses embedding a flexible printed circuit board (28) between the sunken member and the piezoelectric element (Fig. 4(7)).
Claim 3:  JP’975 further discloses the bent part (shape of 14 in Fig. 4(2) has a trapezoidal shape.
Claim 4:  JP’975 further discloses that shapes of the raised and sunken polymers match each other (see Fig. 4(7)).
Claim 6:  JP’975 further discloses that the piezoelectric element is made of polyvinylidene fluoride (PVDF)(e.g. ¶ [0017])].
Claim 8:  JP’975 further discloses that fabricating the raised polymers includes fabricating a substantially planar base portion (e.g. top surface of 32 in Fig. 4(7)) and raised portions (e.g. portions of 32 in-between 14 in Fig. 4(7) are in a center region of the base portion.
Claim 9:  JP’975 further discloses that the fabricating of the raised portions includes fabricating a first sloped portion [each sloped portion of 32 that mates with sloped portion of 14] extending from the base portion, a substantially planar top portion [flat portion of 32 in-between sloped portions] extending from an end of the first sloped portion, and a second sloped portion extending from an end of the top portion toward the base portion.  By turning Figure 4(7) upside down or 180°, the bottom portions [of 32] in-between the sloped portions can be said to “top” portions.
In JP’975, it is noted that the sunken members (of 12) are formed of silicon (e.g. ¶ [0016]) and the raised members (of 32) are formed of silicone rubber (e.g. ¶ [0027]).
JP’975 does not teach that the raised and sunken members are formed of polymers such they would each be raised and sunken polymers.
Benwadih discloses a process making a piezoelectric device that includes an insulating member (2, in Fig. 1) that supports a piezoelectric element (9).  The insulating member (2) can be made of silicon or a polymer (e.g. ¶ [0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the sunken member of JP’975 that is made with silicon, with a material of a polymer, as taught by Benwadih, to provide an alternative equivalent material that forms sunken polymers having the same function of supporting a piezoelectric element.
Parker discloses a process of making an electrical device where a raised member (46, in Fig. 2E) can be made of silicone rubber or a polymer, to encapsulate or cover electrical devices (e.g. Fig. 2E, col. 3, lines 41-43 and col. 4, lines 41-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the polymer material of Parker for the silicone rubber material of JP’975, to form a raised polymer having the same function of encapsulating or covering electrical devices (e.g. piezoelectric element, electrode, FPCB, etc.). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over JP’975 in view of Benwadih and Parker, as applied to Claims 1 above, and further in view of U.S. Publication 2010/0207489 to Huang (hereinafter “Huang”).
JP’975, as modified by Benwadih and Parker, discloses the claimed method as relied upon above in Claim 1.  The modified JP’975 method does not teach that the raised and sunken polymers are made of polydimethylsiloxane (PDMS).
Huang discloses that insulating materials can be made of silicon, rubber, or a polymer of PDMS (e.g. ¶ [0112]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the raised and sunken polymers of JP’975 with PDMS, as taught by Huang, to provide a well-known and proven alternative material that provides the same function of electrical insulating properties.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicants’ amendment filed as part of the submission has necessitated the new ground(s) of rejection presented above in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570.  The examiner can normally be reached on Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/A. DEXTER TUGBANG/Primary Examiner
Art Unit 2896                                                                                                                                                                                                        


    
        
            
    

    
        1 The interpretation of JP’975 has been taken from a Machine Translation (in English), a copy of which has been attached to this office action.